DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 3 November 2021.
Claims 1, 11, 12, 13, and 18 are amended.
Claims 1-19 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 3 November 2021:
a.		Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Begel et al. (U.S. Patent Application Publication No. 20100211924 A1, hereinafter referred to as Begel) in view of Brown et al. (U.S. Patent Application Publication No. 20180365289 A1, hereinafter referred to as Brown) and King, Ed (“Automated data onboarding: decision-making tasks”; published on 11 Apr 2018 by OPENPRISE INC.; Accessed 14 Dec 2021 from https://www.openprisetech.com/blog/automated-data-onboarding-decision-making-tasks/, hereinafter referred to as King).
As to claim 1, Begel teaches a method for generating a navigation graph, comprising:
performing a conversion on machine-readable or machine-generated source information (see Begel para. 0079 and Fig. 5: source code database 514) to generate a navigation graph (see Begel para. 0078 and Fig. 5: graph builder tool 530; and see Begel para. 0154: the graph is a navigation graph) with mappings back to original Data Labeling Sources for the machine-readable or machine-generated source information (see Begel para. 0123: the graph includes “contained in” and “defined in” relationships to map items in the graph back to original source code files), wherein the Navigation Graph includes a set of nodes connected by unidirectional arcs (see Begel Fig. 31: graph comprises nodes connected by unidirectional edges1), wherein each unidirectional arc is labeled by a cost of traversal (see Begel para. 0085: edges are weighted to indicate cost) and a probability of traversal (see Begel para. 0263: edges have probability score);
identifying optimal paths through the Navigation Graph (see Begel para. 0240: optimized path analysis algorithm) by applying a Directed Graph Filtering Algorithm to the Navigation Graph (see Begel para. 0101: graph filtering) thereby producing an Optimized Navigation Graph (see Begel para. 0241: pruned and enhanced graph) in which the probability of traversal for one or more of the unidirectional arcs that is based in part on user behavior information (see Begel para. 0101-0102 and Table 1: importance of items in the graph is computed based on human behavior information).
Begel does not appear to explicitly disclose an Abstract Syntax Tree (AST) Conversion  on machine-readable or machine-generated source information to generate a navigation graph in AST format; and identifying outside entry points to the Navigation Graph.
However, Brown teaches:
an Abstract Syntax Tree (AST) Conversion  on machine-readable or machine-generated source information (see Brown para. 0016: data objects representative of computer system events; and see Brown para. 0026: computer data sources) to generate a navigation graph (see Brown para. 0026: computer data sources provide data for determining a graph) in AST format (see Brown para. 0112: an abstract syntax tree (AST) representation is produced);
identifying outside entry points to the Navigation Graph (see Brown para. 0018: search begins at entry-point nodes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel to include the teachings of Brown because utilizing entry point nodes significantly reduces the time required to perform graph searching (see Brown para. 0018).
Begel as modified by Brown does not appear to explicitly disclose loading data for high monetary value items first to maximize revenue.
However, King teaches loading data for high monetary value items first to maximize revenue (see King p. 3, second-to-last paragraph: scoring data to prioritize loading of data that maximize revenue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Brown to include the teachings of King because it enables prioritizing focus on the most valuable data, preventing overwhelming staff that have to analyze the data (see King p. 3, second-to-last paragraph).

As to claim 3, Begel as modified by Brown and King teaches wherein the user behavior information includes information about behavior of a user’s demographic (see Brown para. 0256: the system collects behavioral data; and see Brown para. 0024: computing appliance operated by a group, office site, division, or company as a whole).

As to claim 4, Begel as modified by Brown and King teaches wherein the user behavior information includes information about past behavior of a specific user (see Brown para. 0256: the system collects behavioral data; and see Brown para. 0024: computing appliance operated by a particular user).

As to claim 5, Begel as modified by Brown and King teaches further comprising updating probability for each of one or more exit arcs for a given node in the Optimized Navigation Graph each time a user accesses the given node (see Begel para. 0122: updating graph data structure to strengthen relationships; and see Brown para. 0134: traversing an edge of the graph includes updating state variables associated with the graph).

As to claim 7, Begel as modified by Brown and King teaches further comprising implementing the Optimized Navigation Graph at the level of a managing program configured to manage two or more related applications (see Brown para. 0024: a central computing appliance manages an office site, division, or company as a whole; and see Brown para. 0022: computing cluster).

As to claim 8, Begel as modified by Brown and King teaches wherein the managing program is a suite manager for a suite of two or more related programs (see Brown para. 0016: daemon service monitors events for related data streams; and see Brown para. 0022: computing cluster).

As to claim 9, Begel as modified by Brown and King teaches wherein the managing program is a daemon (see Brown para. 0016: daemon process) for an operating system (see Brown para. 0057: operating system 216).

As to claim 10, Begel as modified by Brown and King teaches wherein the managing program is a background process for a browser (see Brown para. 0067: background service for a Web browser).

As to claim 11, Begel teaches a Navigation Graph generation system, comprising:
a processor;
memory coupled to the processor (see Begel para. 0172 and Fig. 29: the invention is embodied as a computer comprising processing unit 2910 and memory 2920);
non-transitory instructions embedded in the memory that when executed cause the processor to implement a method for generating a navigation graph (see Begel para. 0172 and Fig. 29: memory 2920 stores software 2980 that implements the method of the invention), the method comprising:
performing a Conversion on machine-readable or machine-generated source information (see Begel para. 0079 and Fig. 5: source code database 514) to generate a navigation graph (see Begel para. 0078 and Fig. 5: graph builder tool 530; and see Begel para. 0154: the graph is a navigation graph) with mappings back to original Data Labeling Sources for the machine-readable or machine-generated source information (see Begel para. 0123: the graph includes “contained in” and “defined in” relationships to map items in the graph back to original source code files), wherein the Navigation Graph includes a set of nodes connected by unidirectional arcs (see Begel Fig. 31: graph comprises nodes connected by unidirectional edges2), wherein each unidirectional arc is labeled by a cost of traversal (see Begel para. 0085: edges are weighted to indicate cost) and a probability of traversal (see Begel para. 0263: edges have probability score);
identifying optimal paths through the Navigation Graph (see Begel para. 0240: optimized path analysis algorithm) by applying a Directed Graph Filtering Algorithm to the Navigation Graph (see Begel para. 0101: graph filtering) thereby producing an Optimized Navigation Graph (see Begel para. 0241: pruned and enhanced graph) in which the probability of traversal for one or more of the unidirectional arcs is based in part on user behavior information (see Begel para. 0101-0102 and Table 1: importance of items in the graph is computed based on human behavior information).
Begel does not appear to explicitly disclose an Abstract Syntax Tree (AST) Conversion  on machine-readable or machine-generated source information to generate a navigation graph in AST format; and identifying outside entry points to the Navigation Graph.
However, Brown teaches:
an Abstract Syntax Tree (AST) Conversion  on machine-readable or machine-generated source information (see Brown para. 0016: data objects representative of computer system events; and see Brown para. 0026: computer data sources) to generate a navigation graph (see Brown para. 0026: computer data sources provide data for determining a graph) in AST format (see Brown para. 0112: an abstract syntax tree (AST) representation is produced);
identifying outside entry points to the Navigation Graph (see Brown para. 0018: search begins at entry-point nodes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel to include the teachings of Brown because utilizing entry point nodes significantly reduces the time required to perform graph searching (see Brown para. 0018).
Begel as modified by Brown does not appear to explicitly disclose loading data for high monetary value items first to maximize revenue.
However, King teaches loading data for high monetary value items first to maximize revenue (see King p. 3, second-to-last paragraph: scoring data to prioritize loading of data that maximize revenue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Brown to include the teachings of King because it enables prioritizing focus on the most valuable data, preventing overwhelming staff that have to analyze the data (see King p. 3, second-to-last paragraph).

As to claim 12, Begel teaches non-transitory instructions embedded in a computer readable medium that when executed cause a computer to implement a method for generating a navigation graph (see Begel para. 0174 and Fig. 29: computer-readable media stores software 2980 containing instructions to implement the method of the invention), the method comprising:
performing a Conversion on machine-readable or machine-generated source information (see Begel para. 0079 and Fig. 5: source code database 514) to generate a navigation graph (see Begel para. 0078 and Fig. 5: graph builder tool 530; and see Begel para. 0154: the graph is a navigation graph) with mappings back to original Data Labeling Sources for the machine-readable or machine-generated source information (see Begel para. 0123: the graph includes “contained in” and “defined in” relationships to map items in the graph back to original source code files), wherein the Navigation Graph includes a set of nodes connected by unidirectional arcs (see Begel Fig. 31: graph comprises nodes connected by unidirectional edges3), wherein each unidirectional arc is labeled by a cost of traversal (see Begel para. 0085: edges are weighted to indicate cost) and a probability of traversal (see Begel para. 0263: edges have probability score);
identifying optimal paths through the Navigation Graph (see Begel para. 0240: optimized path analysis algorithm) by applying a Directed Graph Filtering Algorithm to the Navigation Graph (see Begel para. 0101: graph filtering) thereby producing an Optimized Navigation Graph (see Begel para. 0241: pruned and enhanced graph) in which the probability of traversal for one or more of the unidirectional arcs that is based in part on user behavior information (see Begel para. 0101-0102 and Table 1: importance of items in the graph is computed based on human behavior information).
Begel does not appear to explicitly disclose an Abstract Syntax Tree (AST) Conversion  on machine-readable or machine-generated source information to generate a navigation graph in AST format; and identifying outside entry points to the Navigation Graph.
However, Brown teaches:
an Abstract Syntax Tree (AST) Conversion  on machine-readable or machine-generated source information (see Brown para. 0016: data objects representative of computer system events; and see Brown para. 0026: computer data sources) to generate a navigation graph (see Brown para. 0026: computer data sources provide data for determining a graph) in AST format (see Brown para. 0112: an abstract syntax tree (AST) representation is produced);
identifying outside entry points to the Navigation Graph (see Brown para. 0018: search begins at entry-point nodes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel to include the teachings of Brown because utilizing entry point nodes significantly reduces the time required to perform graph searching (see Brown para. 0018).
Begel as modified by Brown does not appear to explicitly disclose loading data for high monetary value items first to maximize revenue.
However, King teaches loading data for high monetary value items first to maximize revenue (see King p. 3, second-to-last paragraph: scoring data to prioritize loading of data that maximize revenue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Brown to include the teachings of King because it enables prioritizing focus on the most valuable data, preventing overwhelming staff that have to analyze the data (see King p. 3, second-to-last paragraph).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Begel, Brown, and King as applied to claim 1 above, and further in view of Udayashankar et al. (U.S. Patent Application Publication No. 20150032967 A1, hereinafter referred to as Udayashankar).
As to claim 2, Begel as modified by Brown and King does not appear to explicitly disclose wherein cost of traversal corresponds to a time to traverse an arc.
However, Udayashankar teaches wherein cost of traversal corresponds to a time to traverse an arc (see Udayashankar para. 0047: cost metric for a path is based on time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Brown and King to include the teachings of Udayashankar because it enables adaptively prefetching data to maximize data read performance (see Udayashankar para. 0004-0005 and 0052-0053) while maximizing prefetch efficiency and minimizing cost (see Udayashankar para. 0048).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Begel, Brown, and King as applied to claim 1 above, and further in view of Zheng et al. (U.S. Patent Application Publication No. 20160103899 A1, hereinafter referred to as Zheng).
As to claim 6, Begel as modified by Brown and King does not appear to explicitly disclose further comprising converting the Optimized Navigation Graph into Generated Source Code.
However, Zheng teaches further comprising converting the Optimized Navigation Graph into Generated Source Code (see Zheng para. 0068, 0070, and Fig. 8: by selecting source code button 210, a user requests transformation of the navigation graph into source code, as depicted in Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Brown and King to include the teachings of Zheng because it provides an alternative view of the graph for easy navigation and summary (see Zheng para. 0068).

Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Begel et al. (U.S. Patent Application Publication No. 20100211924 A1, hereinafter referred to as Begel) in view of Udayashankar et al. (U.S. Patent Application Publication No. 20150032967 A1, hereinafter referred to as Udayashankar) and King, Ed (“Automated data onboarding: decision-making tasks”; published on 11 Apr 2018 by OPENPRISE INC.; Accessed 14 Dec 2021 from https://www.openprisetech.com/blog/automated-data-onboarding-decision-making-tasks/, hereinafter referred to as King).
As to claim 13, Begel teaches a method, comprising:
optimizing a Navigation Graph (see Begel para. 0078 and Fig. 5: graph builder tool 530; and see Begel para. 0154: the graph is a navigation graph; and see Begel para. 0241: pruned and enhanced graph), wherein the Navigation Graph includes a set of nodes connected by unidirectional arcs (see Begel Fig. 31: graph comprises nodes connected by unidirectional edges4), wherein each unidirectional arc is labeled by a cost of traversal (see Begel para. 0085: edges are weighted to indicate cost) and a probability of traversal (see Begel para. 0263: edges have probability score) that is based in part on user behavior information (see Begel para. 0101-0102 and Table 1: importance of items in the graph is computed based on human behavior information).
Begel does not appear to explicitly disclose optimizing a Navigation Graph for latency by prefetching data, wherein the Navigation Graph pre-fetches needed data for a target node of the set of nodes based on a probability of traversing an exit arc from a given node to the target node.
However, Udayashankar teaches:
optimizing a Navigation Graph for latency by prefetching data (see Udayashankar para. 0048 and Fig. 4: paths in graph 400 are prefetched; and see Udayashankar para. 0047: the prefetching minimizes latency),
wherein the Navigation Graph pre-fetches needed data for a target node of the set of nodes based on a probability of traversing an exit arc from a given node to the target node (see Udayashankar para. 0048 and Fig. 4: paths in graph 400 are prefetched based on path probability, computed based on edges in the path).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel to include the teachings of Udayashankar because it enables adaptively prefetching data to maximize data read performance while minimizing wasted prefetches and cache pollution (see Udayashankar para. 0004-0005 and 0052-0053).
Begel as modified by Udayashankar does not appear to explicitly disclose loading data for high monetary value items first to maximize revenue.
However, King teaches loading data for high monetary value items first to maximize revenue (see King p. 3, second-to-last paragraph: scoring data to prioritize loading of data that maximize revenue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Udayashankar to include the teachings of King because it enables prioritizing focus on the most valuable data, preventing overwhelming staff that have to analyze the data (see King p. 3, second-to-last paragraph).

As to claim 18, Begel teaches a system, comprising:
a processor;
memory coupled to the processor (see Begel para. 0172 and Fig. 29: the invention is embodied as a computer comprising processing unit 2910 and memory 2920);
non-transitory instructions embedded in the memory that when executed cause the processor to implement a method (see Begel para. 0172 and Fig. 29: memory 2920 stores software 2980 that implements the method of the invention), the method comprising:
optimizing a Navigation Graph (see Begel para. 0078 and Fig. 5: graph builder tool 530; and see Begel para. 0154: the graph is a navigation graph; and see Begel para. 0241: pruned and enhanced graph), wherein the Navigation Graph includes a set of nodes connected by unidirectional arcs (see Begel Fig. 31: graph comprises nodes connected by unidirectional edges5), wherein each unidirectional arc is labeled by a cost of traversal (see Begel para. 0085: edges are weighted to indicate cost) and a probability of traversal (see Begel para. 0263: edges have probability score) that is based in part on user behavior information (see Begel para. 0101-0102 and Table 1: importance of items in the graph is computed based on human behavior information).
Begel does not appear to explicitly disclose optimizing a Navigation Graph for latency by prefetching data, wherein the Navigation Graph pre-fetches needed data for a target node of the set of nodes based on a probability of traversing an exit arc from a given node to the target node.
However, Udayashankar teaches:
optimizing a Navigation Graph for latency by prefetching data (see Udayashankar para. 0048 and Fig. 4: paths in graph 400 are prefetched; and see Udayashankar para. 0047: the prefetching minimizes latency),
wherein the Navigation Graph pre-fetches needed data for a target node of the set of nodes based on a probability of traversing an exit arc from a given node to the target node (see Udayashankar para. 0048 and Fig. 4: paths in graph 400 are prefetched based on path probability, computed based on edges in the path).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel to include the teachings of Udayashankar because it enables adaptively prefetching data to maximize data read performance while minimizing wasted prefetches and cache pollution (see Udayashankar para. 0004-0005 and 0052-0053).
Begel as modified by Udayashankar does not appear to explicitly disclose loading data for high monetary value items first to maximize revenue.
However, King teaches loading data for high monetary value items first to maximize revenue (see King p. 3, second-to-last paragraph: scoring data to prioritize loading of data that maximize revenue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Udayashankar to include the teachings of King because it enables prioritizing focus on the most valuable data, preventing overwhelming staff that have to analyze the data (see King p. 3, second-to-last paragraph).

As to claim 19, Begel teaches non-transitory instructions embedded in a computer readable medium that when executed cause a computer to implement a method (see Begel para. 0174 and Fig. 29: computer-readable media stores software 2980 containing instructions to implement the method of the invention), the method comprising:
optimizing a Navigation Graph (see Begel para. 0078 and Fig. 5: graph builder tool 530; and see Begel para. 0154: the graph is a navigation graph; and see Begel para. 0241: pruned and enhanced graph), wherein the Navigation Graph includes a set of nodes connected by unidirectional arcs (see Begel Fig. 31: graph comprises nodes connected by unidirectional edges6), wherein each unidirectional arc is labeled by a cost of traversal (see Begel para. 0085: edges are weighted to indicate cost) and a probability of traversal (see Begel para. 0263: edges have probability score) that is based in part on user behavior information (see Begel para. 0101-0102 and Table 1: importance of items in the graph is computed based on human behavior information).
Begel does not appear to explicitly disclose optimizing a Navigation Graph for latency by prefetching data, wherein the Navigation Graph pre-fetches needed data for a target node of the set of nodes based on a probability of traversing an exit arc from a given node to the target node.
However, Udayashankar teaches:
optimizing a Navigation Graph for latency by prefetching data (see Udayashankar para. 0048 and Fig. 4: paths in graph 400 are prefetched; and see Udayashankar para. 0047: the prefetching minimizes latency),
wherein the Navigation Graph pre-fetches needed data for a target node of the set of nodes based on a probability of traversing an exit arc from a given node to the target node (see Udayashankar para. 0048 and Fig. 4: paths in graph 400 are prefetched based on path probability, computed based on edges in the path).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel to include the teachings of Udayashankar because it enables adaptively prefetching data to maximize data read performance while minimizing wasted prefetches and cache pollution (see Udayashankar para. 0004-0005 and 0052-0053).
Begel as modified by Udayashankar does not appear to explicitly disclose loading data for high monetary value items first to maximize revenue.
However, King teaches loading data for high monetary value items first to maximize revenue (see King p. 3, second-to-last paragraph: scoring data to prioritize loading of data that maximize revenue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Udayashankar to include the teachings of King because it enables prioritizing focus on the most valuable data, preventing overwhelming staff that have to analyze the data (see King p. 3, second-to-last paragraph).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Begel,  Udayashankar, and King as applied to claim 13 above, and further in view of Brown et al. (U.S. Patent Application Publication No. 20180365289 A1, hereinafter referred to as Brown).
As to claim 14, Begel as modified by Udayashankar and King does not appear to explicitly disclose wherein the Optimized Navigation Graph is implemented at the level of a managing program configured to manage two or more related applications.
However, Brown teaches wherein the Optimized Navigation Graph is implemented at the level of a managing program configured to manage two or more related applications (see Brown para. 0024: a central computing appliance manages an office site, division, or company as a whole; and see Brown para. 0022: computing cluster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begel as modified by Udayashankar and King to include the teachings of Brown because it enables the system to identify related data streams and generate a graph that reflects the relationships between the data streams (see Brown para. 0016).

As to claim 15, Begel as modified by Udayashankar, King, and Brown teaches wherein the managing program is a suite manager for a suite of two or more related programs (see Brown para. 0016: daemon service monitors events for related data streams; and see Brown para. 0022: computing cluster).

As to claim 16, Begel as modified by Udayashankar, King, and Brown teaches wherein the managing program is a daemon (see Brown para. 0016: daemon process) for an operating system (see Brown para. 0057: operating system 216).

As to claim 17, Begel as modified by Udayashankar, King, and Brown teaches wherein the managing program is a background process for a browser (see Brown para. 0067: background service for a Web browser).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to prioritizing loading of high-value data to maximize revenue.
a.	Muguda; Naveenkumar; “PROCESSING OF APPLICATION PROGRAMMING INTERFACE TRAFFIC”; U.S. PGPub. No. 20140282626 A1.
Teaches prioritizing data based on the value of the data, in order to increase revenue (see para. 0032).
b.	Fagnant et al.; “System And Method To Distribute And Execute Rideshare Tasks”; U.S. Patent. No. 10,719,792 B2.
Teaches prioritizing data based on weighted factors that maximize revenue (see col. 15 L35-67).
c.	Levkovitz et al.; “Device, System And Method Of Wireless Content Delivery”; U.S. PGPub. No. 20070088838 A1
Teaches prioritizing content items based on profit associated with the content item (see para. 0050 and 0084).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 As is well-known to those of ordinary skill in the pertinent art, in graph theory the terms “edge” and “arc” are synonymous. See https://mathworld.wolfram.com/Graph.html
        2 As is well-known to those of ordinary skill in the pertinent art, in graph theory the terms “edge” and “arc” are synonymous. See https://mathworld.wolfram.com/Graph.html
        3 As is well-known to those of ordinary skill in the pertinent art, in graph theory the terms “edge” and “arc” are synonymous. See https://mathworld.wolfram.com/Graph.html
        4 As is well-known to those of ordinary skill in the pertinent art, in graph theory the terms “edge” and “arc” are synonymous. See https://mathworld.wolfram.com/Graph.html
        5 As is well-known to those of ordinary skill in the pertinent art, in graph theory the terms “edge” and “arc” are synonymous. See https://mathworld.wolfram.com/Graph.html
        6 As is well-known to those of ordinary skill in the pertinent art, in graph theory the terms “edge” and “arc” are synonymous. See https://mathworld.wolfram.com/Graph.html